DETAILED ACTION
	For this Office action, Claims 1-3 and 5-20 are pending.  Claim 4 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 19 January 2022, with respect to the rejection of claim 14 under 35 U.S.C. 102(a)(1) over McClung, III (herein referred to as “McClung”, US Pat Pub. 2012/0222854) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(b) and 35 U.S.C. 103, as detailed below.  Applicant has amended Claim 14 in a manner that further clarifies and narrows the scope of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites claim limitations, including amendments to said limitations; however, the status identifier for Claim 14 indicates that the claim is to be canceled, including the request to “please delete”.  Claim 14 has not been canceled nor has there been any indication that the claim would be canceled (indicating that the applicant wanted to cancel Claim 14 with the filing of this claim set), but the unique amendments to Claim 14 suggest that the 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “the second screen”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClung, III (herein referred to as “McClung”, US Pat Pub. 2012/0222854; cited in IDS filed 08/23/2019).
Regarding instant Claim 20, McClung discloses a vibratory screening machine (Figure 1; Figure 5; Figure 8A; Paragraph [0123]; Paragraphs [0217]-[0222]; vibratory .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McClung, III (herein referred to as “McClung”, US Pat Pub. 2012/0222854; cited in IDS filed 08/23/2019) in view of Livshits et al. (herein referred to as “Livshits”, US Pat Pub. 2010/0224497).
Regarding instant Claim 14, McClung discloses a vibratory screening machine (Figure 1; Figure 5; Figure 8A; Paragraph [0123]; Paragraphs [0217]-[0222]; vibratory shaker/screen) comprising:  two opposing side walls (Figure 5; Figure 8A; Paragraph [0123]; Paragraph [0171]; Paragraph [0217]; screen 20 comprises base 22, which may be of any type including separator 771 with opposing side walls); a screen assembly extending between the two opposing side walls (Figure 5; Figure 8a; Paragraph [0171]; Paragraphs [0217]-[0222]; screen 20 and screening member 21 placed within base/frame/opposing walls 22); and a tensioning assembly securing the screen assembly adjacent each of the two opposing side walls (Figure 8a; Paragraph [0217]; 
While McClung discloses a conductor may provide electric power to an electrically powered item (Paragraph [0212]), McClung is silent on at least one electrically conductive clamp disposed adjacent a sidewall, the at least one electrically conductive clamp disposed to apply a first electric current to the first screen.
Livshits discloses a device for the extraction of metals from liquids in the same field of endeavor as McClung, as it solves the mutual problem of using electric current to remove solids from liquid (Abstract).  Livshits further discloses an electrically conductive clamp disposed to apply current to a point of contact for the benefit of securing a component while also providing electrical current to said component (Figure 9; Paragraph [0131]; contact clamp 700).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tensioning assembly, the item adjacent to a sidewall and the first screen of McClung by further comprising an electrically conductive clamp adjacent to the sidewall as taught by Livshits because Livshits discloses such an electrically conductive clamp both secures the first screen and provides electrical current to said first screen (Livshits, Figure 9; Paragraph [0131]).
Allowable Subject Matter
Claims 1-3, 5-13, and 15-19 are considered allowable at this time.  A more detailed reasons for allowance will be provided when the entire claim set is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/04/2022